Title: William Stephens Smith to Abigail Adams Smith, 22 August 1787
From: Smith, William Stephens
To: Smith, Abigail Adams


        
          Falmouth, August 22d, 1787.
        
        I wrote you, my love, the first thing I did after my landing here on the 20th; I then proposed setting off from this, yesterday or this morning; but I am in check. I was yesterday at 4 o’clock, visited by an ague and fever, which shook and warmed me alternately pretty tolerably; this day I am free from it, and with the advice of a very good doctor who attends me, I hope soon to be allowed to put myself in motion towards one who possesses all my affections and merits all my love. The acquaintance which I formed in this place when I arrived from America, and the letters of introduction which I brought from Lisbon, insure me every civility and respect I can wish. I am visited and attended in a very particular manner, and want for nothing but to be enabled to bid them farewell, and hasten to you. It is a painful detention to be so near, and upon the same island, and not be able to advance. You must not write, my friend, for I am in hopes before this reaches you to be on my way to you. I shall pass through Exeter, Taunton, Bath, Marlborough, &c., as being the best road—having the best horses and accommodations—for a few days longer, and this painful separation I hope will be at an end.
        Yours,
        W. S. S.
      